COXE, District Judge
(after stating the facts as above). The board of general appraisers have considered the question involved with unusual care. It has been argued before them on two occasions. On the. second hearing the evidence was so persuasive as to induce them to change their former ruling and hold that the natural gas in question was entitled to enter duty free. The court sees no reason to disturb this decision. Indeed, it is probable that were the issue to be decided here de novo a similar conclusion would be reached. But this is not the question. Even though the court should reach a different conclusion on the facts it would still be its duty to affirm the finding of the board if fairly sustained by the proof. If this were an appeal from a judgment entered upon the verdict of a jury, or the report of a referee in a common-law action, or of a master or commissioner in a chancery or admiralty suit, would the court grant a reversal upon the ground that the finding was against the weight of evidence? This is the question now to be determined and it is thought that it must be answered in the negative. There are many reasons why this rule should apply in these cases. The board is composed of a body of trained experts constantly passing upon questions of fact arising under the tariff laws and having the great advantage of seeing and hearing the witnesses. Their findings upon the facts should not be lightly set aside. The rule was enunciated soon after the board was organized and has been reiterated in a large number of decisions since. It is said that the question whether or not natural gas is a crude mineral depends largely upon expert opinion. This is true of many controversies and especially those under the tariff laws. It is, nevertheless, a question of fact. For the reason already stated it is not thought necessary to discuss the scientific questions so ably presented by the briefs.
Had it been the intention of congress to impose duty upon this volatile, invisible and imponderable product of nature, which is in*195rapable oí being gauged, measured or entered at the customhouse is are other imported articles, it is difficult to believe that it would have boon left to the ‘•catch-all” clause in question. Although the record does not show that natural gas had been imported into this lountry prior to the act of 1890 it does show that if was well known it that date and had been an article of commerce for years and, of course, might at any time be brought to the United States from Dañada or íléxico. Is it not fair to presume that had the lawmakers believed it subject 1o duty some definite provision would have been made for it in the statute? Even conceding the question to be doubtful the doubt should be resolved in favor of the importer.
The decision of the board should be affirmed.